Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 18, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
*792Substantial evidence supports the decision of the Unemployment Insurance Appeal Board which ruled that claimant, an assembly line repair mechanic, was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct. The record establishes that claimant was discharged from his employment after he failed to timely return from his break because he lost track of time while working on his car. Although claimant had no prior warnings regarding such conduct, the record establishes that he was a probationary employee and was aware of the time that he received for his breaks. Under the circumstances presented here, and inasmuch as claimant failed to comply with the employer’s workplace policy regarding breaks, we find no reason to disturb the Board’s decision (see Matter of Soto [Commissioner of Labor], 262 AD2d 693 [1999]; Matter of Tucek [Commissioner of Labor], 254 AD2d 667 [1998]; see also Matter of Yager [Commissioner of Labor], 304 AD2d 970 [2003]; Matter of Heath [Commissioner of Labor], 304 AD2d 944 [2003]).
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.